DETAILED ACTION

Claims status
In response to the application/amendment filed on 06/21/2022, claims 1, 3-5, 7-10, and 12 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-5, 7-10, and 12 are found to be allowable. Claims 1, 3-5, 7-10, and 12 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method comprising: receiving an uplink (UL) grant, wherein the UL grant schedules a Physical Uplink Shared Channel (PUSCH), wherein a frequency resource for the PUSCH is allocated within an active UL Bandwidth Part (BWP) of a user equipment (UE), and wherein the frequency resource is allocated using a physical resource block (PRB) index of the active UL BWP; receiving aUL cancellation indication (CI), wherein the UL CI indicates a UL resource in a reference UL resource, wherein the reference UL resource is allocated within a carrier including at least the active UL BWP, and wherein the reference UL resource is allocated using a common resource block (CRB) index of the carrier; defining a starting symbol of the reference UL resource; determining whether the UL resource overlaps with the PUSCH; and when the determination indicates that the UL resource overlaps with the PUSCH, cancelling the PUSCH, wherein: the starting symbol is defined as a first symbol after a time duration from an end of the UL CI, and the time duration is defined based on a first time duration of minimum processing for decoding the UL grant and preparing the PUSCH and a second time duration configured by a Next-Generation Node B (gNB).” in combination with other claim limitations as specified in claims 1, 3-5, 7-10, and 12.
With respect to claim 1, the closest prior art “Park” teaches the method of receiving UL grant for scheduling PUSCH allocated within the UL bandwidth of the UE terminal. Park further teaches UL control information (UCI) including ACK information and CSI on PUSCH channel, and indicating the reference UL resource that may overlap with the PUSCH. Kim further discloses the process of cancelling the PUSCH based on the UE configured to NOT to transmit the PUSCH due to overlapping.
However, neither Park not Kim nor in combination explicitly/implicitly teaches the method wherein: the starting symbol is defined as a first symbol after a time duration from an end of the UL CI, and the time duration is defined based on a first time duration of minimum processing for decoding the UL grant and preparing the PUSCH and a second time duration configured by a Next-Generation Node B (gNB).
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, 3-5, 7-10, and 12 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416